Burks, J.,
dissenting:
I think it may be safely assumed, without controversy, that forfeitures are not favored and will not be enforced unless plainly required; that there is always a legislative intent to express statutes in language readily understood by persons of average intelligence; and that, in the interpretation of penal statutes, if there is an apparent conflict between two statutes, or doubt as to which is applicable, the citizen is entitled to the benefit of that doubt.
In Enoch v. Commonwealth, 141 Va. 411, 436, 126 S. E. 222, 230, it is said: “If there is a reasonable doubt about this construction of the statute, the accused is entitled on appeal to the benefit of it, for he is as much entitled, at least in this court, to the benefit of a reasonable doubt about the law as about the facts.” See also Rand v. Commonwealth, 9 Gratt. (60 Va.) 738, 742.
In Sutherland v. Commonwealth, 109 Va. 834, 835, 65 S. E. 15, 23 L. R. A. (N. S.) 172, 132 Am. St. Rep. 949, it is said: “No man incurs a penalty unless the act which subjects him to it is clearly within the spirit and letter of the statute which imposes such penalty. There are no constructive offenses, and before a man can be punished his case must be clearly and unmistakably within the statute.”
In 1924, the legislature enacted two statutes, approved the same day, each intended, amongst other things, for the protection of bona fide owners or lienors of motor vehicles. One of these was the prohibition statute which required the lienor to record his lien in the county in which the debtor resided, or if he claimed as owner by proper transfer under the motor vehicle law. This statute contained no emergency clause and hence went into effect ninety days after the adjourn*294ment of the legislature, which adjourned sine die, March 18, 1924. See Acts 1924, pages 593, 603, 773. The other statute was the motor vehicle statute. Acts 1924, page 523. Section 2 of this act required a certificate of title for motor vehicles. Among other provisions of this section is the following: “Said certificate of title, when issued by the Secretary of the Commonwealth (now Motor Vehicle Commissioner) showing a lien or encumbrance, shall be deemed adequate not'ee to the public that a lien against the motor vehicle exists and the recordation of such reservation of title in the county or city wherein the purchaser resides or elsewhere is not necessary and shall not be required. (Italics supplied.) This act by its express terms took effect July 1, 1924, and repealed all acts and parts of acts in conflict therewith. The words “parts of acts” are significant.
Under the holding of this court in Ellis v. Town of Covington, 122 Va. 821, 823-4, 94 S. E. 154, the latter act repealed the inconsistent provision of the prohibition act.
It appears from the record that a certificate of title, in accordance with section 2 of the motor vehicle statute, was issued to L. P. Claytor on May 8, 1925, showing “a reservation of title contract, sometimes called a conditional sale agreement,” in favor of Piedmont Finance Corporation, the present claimant, for $423.00, and that the vehicle was seized while carrying ardent spirits on July 1, 1925. The record further shows that the lienor had complied with all of the other provisions of the prohibition act.
The sole question is whether or not the above mentioned compliance with, section 2 of the motor vehicle act was sufficient. I can only say for myself, if I had read that section I should not have deemed it necessary *295to look for any other statute on the subject, unless of later date, and independently of Ellis v. Town of Covington, I should have regarded the certificate as sufficient. In the light-of that case, can it be said that the Piedmont Finance Corporation is “clearly and unmistakably” within the statute “requiring recordation” in the county within which the debtor resided? I think not.
If the trial court was right in holding that the motor vehicle act applied to the civil rights of the parties, I am at a loss to know why he did not so apply it, as the only right asserted by the plaintiffs in error is a civil right.